427 F.2d 1170
74 L.R.R.M. (BNA) 2639, 63 Lab.Cas.  P 10,968
KELLWOOD COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 24187.
United States Court of Appeals, Ninth Circuit.
June 16, 1970.

C. Dale Stout (argued), of Kullman, Lang, Keenan, Inman & Bee, New Orleans, La., Richard J. Linton, Labor Relations Atty., St. Louis, Mo., Marvin D. Morgenstein, of Steinhart, Goldberg, Feigenbaum & Dadar, San Francisco, Cal., for petitioner.
Paul J. Spielberg (argued), Roger L. Sabo, Arnold Ordman, Gen. Counsel.  Dominick L. Manoli, Marcel Mallet-Prevost, Attys., Washington, D.C., Woodrow Greene, Reg. Director, N.L.R.B., Alberquerue, N.M., for respondent.
Before ELY and HUFSTEDLER, Circuit Judges, and GRAY,1 District judge.
PER CURIAM:


1
Petitioner-respondent Kellwood Company complains that substantial evidence on the record as a whole does not support the Board's finding that Kellwood interfered with, restrained, and coerced its employees, in violation of section 8(a)(1) of the Act nor the Board's further finding that Kellwood first discharged employee Roy Nell Mass, then refused to rehire her, because of her union activities, in violation of section 8(a)(3) and 8(a)(1) of the Act.  The Board has filed a cross-petition seeking enforcement of its order.


2
Resolution of the contentions of the parties has required a detailed examination of the record below.  We have made that examination, and we have concluded that the Board's challenged findings are adequately supported by the record.


3
No useful purpose would be served by reciting each detail of the evidence.  The parties are aware of the contents of the record, their counsel know from the colloquy at oral argument that the court was well informed on the subject, and the recitation would be of no value as precedent.


4
The petition to set aside the Board's order is denied, and the Board's order is directed enforced in full.



1
 Hon.  William P. Gray, United States District Court Judge, Los Angeles, California, sitting by designation